IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO . 12-0563
                                         444444444444


       ALLEN CHADWICK BURBAGE, PETITIONER AND CROSS-RESPONDENT,

                                                 v.

                  W. KIRK BURBAGE AND BURBAGE FUNERAL HOME,
                       RESPONDENTS AND CROSS-PETITIONERS

           4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444


                                     Argued January 9, 2014

       JUSTICE GREEN delivered the opinion of the Court.


       In this defamation case, a jury assessed compensatory and exemplary damages against Allen

Chadwick Burbage (Chad) for ten statements defaming his brother, W. Kirk Burbage (Kirk). The

trial court also permanently enjoined Chad from making similar statements. We are presented with

three issues: (1) whether any defamatory statements fell within a qualified privilege; (2) whether

evidence supports the jury’s damage awards; and (3) whether the trial court abused its discretion by

issuing the permanent injunction. Because we hold that Chad failed to preserve error in the charge,

we do not reach the issue of qualified privilege. We also hold that the permanent injunction operates

as an impermissible prior restraint on freedom of speech. Accordingly, we affirm those parts of the
court of appeals’ judgment. But, on damages, we hold that no evidence supports the compensatory

damage award. We reverse that part of the court of appeals’ judgment.

                                 I. Factual and Procedural Background

       Kirk owns and operates the Burbage Funeral Home, a centuries-old family business, in

Worcester County, Maryland. Chad is Kirk’s older brother. Chad and Kirk’s grandmother, Anna

Burbage, managed the funeral home from her husband’s death in the 1940s until her death in 1985.

In her will, Anna left the funeral home and all of its assets to Kirk.

       Anna bequeathed the land for the Burbage family cemetery to her children, Richard Burbage,

Sr., Chad and Kirk’s father, and Jean Burbage Prettyman. Although primarily a family cemetery,

Anna and Richard gave permission for burial or entombment of several non-family members.

Richard died in 1991; in his will, he left his 50% undivided interest in the family cemetery property

to Chad and Kirk’s mother, Virginia Burbage Markham, but the will was never probated. Virginia

conveyed this interest to Kirk by quitclaim deed in 2003. Chad felt Kirk obtained the funeral home

and the family cemetery interest through manipulation, first of Anna and later of Virginia.

       Although the origin of the strife between Chad and Kirk remains unclear, the “Farm

Property,” a 23-acre tract that Virginia inherited from Richard in 1991, aggravated any existing

discord. The potential sale of the property ultimately aligned Virginia’s four children against each

other: Chad and Patrice Burbage Lehmann wanted to sell, while Kirk and his brother, Keith,

demurred. Throughout 2006 and 2007, Chad exchanged heated emails with Kirk’s attorney. In late

2007 and early 2008, Chad created a website, www.annaburbage.org, to air his grievances with Kirk.



                                                  2
Chad placed several posters around town to publicize the website. The website contained the

following allegations:

        •       “Anna Burbage (‘Miss Anna’) was a victim of Elder Abuse. The Abuser was
                her grandson, Kirk Burbage and others.”

        •       “Virginia Burbage Markham was the principal of Stephen Decatur High
                School serving northern Worcester County Maryland. At the present time,
                she is being abused by her son, Kirk Burbage, of the Burbage Funeral Home.
                She is currently a victim of ELDER as well as FAMILY ABUSE.”

        •       “The methods [of abuse] include: lies, trespassing, grand larceny, will
                tampering/undue influence, gifts with the intent to control his mother,
                discrediting fellow siblings, deceptively misrepresenting the contents of legal
                documents requiring the signature of the ABUSED for personal gain and to
                cover up land fraud and involving the ABUSED ELDER in Cemetery Land
                Fraud implicating several families including Shirley and Brice Phillips of the
                Phillips Crab House.”

        •       “Kirk Burbage has also been known to abuse the dead, specifically his cousin,
                Anne Prettyman Jones.”

Chad also sent letters to Shirley and Brice Phillips, family friends of the Burbages who had earlier

obtained permission to place a mausoleum in the Burbage cemetery. The letters espoused a common

interest in settling property rights to the cemetery but stated,“You currently have no title or right to

be in the Burbage Family Cemetery.” Chad made the following statements in the letters:

        •       “Kirk Burbage has committed numerous abuses to family members.”

        •       “We are the victims of the selfish, greedy and unlawful actions of Kirk
                Burbage.”

        •       “Kirk Burbage of the Burbage Funeral Home with the assistance of his
                attorney Robert McIntosh have fraudulently misrepresented rights which Kirk
                Burbage does not have . . . .”



                                               3
         •         “Kirk Burbage fraudulently obtained a Quit Claim [deed] from our mother by
                   what is believed to be elder abuse . . . .”

         •         “Kirk Burbage and the Burbage Funeral Home violated Maryland law by not
                   having a license to operate a cemetery . . . .”

         •         “Kirk Burbage did commit fraud.”

         Kirk and the Burbage Funeral Home sued Chad for defamation in Bastrop County.1 Chad

appeared pro se. The trial court submitted ten questions—one for each of the statements reproduced

above—asking the jury whether Chad had proven that the statements were substantially true. The

jury answered “no” to all questions. The court also asked questions on compensatory and exemplary

damages for Kirk and, separately, for the Burbage Funeral Home. The court instructed the jury that

all statements were defamatory per se because each statement either leveled a criminal charge or

tended to cause injury to the funeral home’s business or to Kirk’s profession. The jury awarded Kirk

$6,552,000: $250,000 for past injury to reputation; $2,500,000 for future injury to reputation; $1,000

for past mental anguish; $1,000 for future mental anguish; and $3,800,000 in exemplary damages.

The jury awarded the Burbage Funeral Home $3,050,000: $50,000 for past injury to reputation;

$1,000,000 for future injury to reputation; and $2,000,000 in exemplary damages. The trial court

also permanently enjoined Chad from future defamatory speech in a four-page list of prohibited

topics (tied to the ten defamatory statements).

         Chad appealed. The court of appeals reduced the exemplary damages to $750,000 under

Texas Civil Practice and Remedies Code section 41.008(b), upheld the other damage awards, and


         1
            Chad was a resident of Bastrop County, Texas at the time the lawsuit was filed. See T EX . C IV . P RAC . & R EM .
C O D E § 15.017.

                                                              4
vacated the injunction. ___ S.W.3d ___, ___ (Tex. App.—Austin 2011, pet. granted) (mem. op.).

Each party petitioned for review; we granted both petitions. 57 Tex. Sup. Ct. J. 53 (Nov. 22, 2013).

                            II. Qualified Privilege and Charge Error

       We first address Chad’s contention that qualified privilege barred Kirk’s recovery based on

Chad’s defamatory statements to the Phillipses. If Chad’s statements were privileged, the jury’s

answers on damages would rest upon invalidly submitted theories of liability. We hold that, even

if the privilege applied, Chad failed to preserve jury charge error on this point.

                              A. Chad’s Qualified Privilege Claim

       The common law provides a qualified privilege against defamation liability when

“communication is made in good faith and the author, the recipient or a third person, or one of their

family members, has an interest that is sufficiently affected by the communication.” Cain v. Hearst

Corp., 878 S.W.2d 577, 582 (Tex. 1994). We have recognized that defamation actions necessarily

inhibit free speech and, thus, the qualified privilege offers an additional safeguard, even in cases of

private, non-political speech. See id. The privilege operates as an affirmative defense in the nature

of confession and avoidance; the defendant bears the burden of proving privileged publication unless

the plaintiff’s petition affirmatively demonstrates privilege. Denton Pub. Co. v. Boyd, 460 S.W.2d
881, 884 (Tex. 1970). If a defendant establishes the privilege, the burden shifts to the plaintiff to

prove that the defendant made the statements with actual malice. Dun & Bradstreet, Inc. v. O’Neil,

456 S.W.2d 896, 898 (Tex. 1970). Actual malice, in the defamation context, means “the making of

a statement with knowledge that it is false, or with reckless disregard of whether it is true.” Hagler

v. Proctor & Gamble Mfg. Co., 884 S.W.2d 771, 772 (Tex. 1994) (per curiam). Qualified privilege

                                                  5
presents a question of law when the statements at issue employ unambiguous language and where

the facts and circumstances of publication are undisputed. Fitzjarrald v. Panhandle Pub. Co., 228
S.W.2d 499, 505 (Tex. 1950).

         Of the ten statements that the trial court found defamatory per se, Chad made six of those

statements in letters to the Phillipses, while four appeared on the web site or posters. Chad argues

that a qualified privilege protects his communication with the Phillipses because both he and they

had an interest “sufficiently affected by the communication.” The Phillipses obviously had an

interest, Chad suggests, in whether Kirk had the right to sell them a mausoleum and whether any

other Burbage family members objected to interring the Phillipses at the family cemetery. Chad

contends that the court of appeals erred when it found the letter unprotected by the “common-interest

privilege”; specifically, Chad objects to the court of appeals’ suggestion that “antithetical” interests

cannot form the basis for a qualified privilege. 2011 WL 6756979, at *9. While the court of appeals

seized on the “common-interest” language, which Chad sometimes used in briefing, our case law

identifies the affirmative defense at issue here as qualified privilege.2

         The trial court submitted the ten statements—four unprivileged and six potentially

privileged—for the jury to determine if each statement was substantially true at the time it was made.

On damages, the trial court submitted broad-form questions that incorporated the jury’s answers for



         2
           Compare Cain, 878 S.W .2d at 582 (privileging communication when made “in good faith and the author, the
recipient or a third person, or one of their family members, has an interest that is sufficiently affected by the
communication”), with R ESTATEM EN T (S ECO N D ) O F T O RTS § 596 (1977) (describing the common-interest privilege,
which arises when “circumstances lead any one of several persons having a common interest in a particular subject matter
correctly or reasonably to believe that there is information that another sharing the common interest is entitled to know”).



                                                             6
all ten statements. If the qualified privilege applied to any statements, then, the broad-form damages

questions incorporated both valid and invalid bases for liability. Such commingling may result in

harmful error. Cf. Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 388 (Tex. 2000) (reversing for

new trial due to erroneous commingling of valid and invalid liability theories in a single broad-form

liability question). To obtain reversal due to such a charge error, Chad must have preserved the error

at trial. In re B.L.D., 113 S.W.3d 340, 349 (Tex. 2003) (“[A]ny complaint to a jury charge is waived

unless specifically included in an objection.”). We now turn to this preservation question.

                                B. Preservation of Charge Error

       The court of appeals held that Chad waived any claim of error in the submission of

potentially privileged statements because he “did not object in the trial court to the submission of

broad-form damages questions.” ___ S.W. 3d at ___ (citing In re B.L.D., 113 S.W.3d at 349). In

In re B.L.D., we held that the court of appeals erred by reviewing a jury charge complaint when the

parties did not object at trial to the form of submission. 113 S.W.3d at 349, 355. Chad suggests that

this case differs because he raised an objection on qualified privilege, which preserved error in any

derivative damages question. Kirk responds that Chad must specifically object to the damages

question’s form, not merely to the underlying liability issue. Kirk further argues that even Chad’s

qualified privilege objection failed to preserve error.

               1. Charge Error Based on Valid and Invalid Liability Theories

       “It is fundamental to our system of justice that parties have the right to be judged by a jury

properly instructed in the law.” Casteel, 22 S.W.3d at 388. Thus, in Casteel, we required a new trial

when a timely and specific objection preserved the issue of erroneous commingling of valid and

                                                  7
invalid theories of liability in a broad-form liability question, such that the appellate court could not

determine whether the jury based its verdict on an improperly submitted theory. Id. (citing TEX . R.

APP . P. 61.1). Extending this principle in Harris County v. Smith, 96 S.W.3d 230, 234 (Tex. 2002),

we determined that a broad-form damages submission mixing valid and invalid elements of damages

created the same type of harmful error. And in Romero v. KPH Consolidation, Inc., 166 S.W.3d
212, 225 (Tex. 2005), where evidence supported the jury’s negligence finding but not its malicious

credentialing finding, we held that the trial court committed harmful error by submitting an

apportionment question which allowed the jury to consider malicious credentialing. We explained

that “[e]ven if the jury could still have made the same apportionment of fault [without considering

malicious credentialing], the error in the question is nevertheless reversible because it effectively

prevents [the appellant] from complaining on appeal that they would not have done so.” Id. at 226.

        We continue to adhere to these principles. Yet in addition to the common animating

principle of properly instructing the jury in the law, these cases share another link: some timely and

specific objection. Romero, 166 S.W.3d at 229; Harris Cnty., 96 S.W.3d at 232; Casteel, 22 S.W.3d

at 387. In other words, in situations where a party does not raise a Casteel-type objection, that party

surely cannot raise a Casteel issue when it failed to preserve a claim of an invalid theory of liability

that forms the basis of a Casteel-type error. If we allowed litigants to raise a Casteel issue with no

valid objection, either to liability or submission form, those litigants could use a post-trial motion

to raise a lack of evidence on the liability question, thus bypassing the crucial step of allowing the

trial judge to correct any errors in the charge.



                                                    8
        In Romero, we declined to address whether the appellant must object both to the lack of

evidence to support submission of a jury question and the form of the submission, because in that

case the appellant did both. 166 S.W.3d at 229 & n.55 (acknowledging the difficult question of

whether an additional broad-form objection is required) (citing Pan E. Exploration Co. v. Hufo Oils,

855 F.2d 1106, 1124 (5th Cir. 1988)). But whether or not an objection to both is required, some

timely and specific objection must raise the issue in the trial court. See Thota v. Young, 366 S.W.3d
678, 691 (Tex. 2012) (requiring “some objection to the charge,” whether to evidentiary support or

to form, to preserve error for appellate review). Here, Chad objected based on qualified privilege,

but he made no objection to the form of submission. If Chad’s initial objection on qualified privilege

did not preserve error, we need not address whether a further Casteel-type objection is required.

                                       2. Specific Objections

        Our rules of procedure establish the preservation requirements to raise a jury-charge

complaint on appeal. Id. at 689. The complaining party must object before the trial court and “must

point out distinctly the objectionable matter and the grounds of the objection.” TEX . R. CIV . P. 274;

see also TEX . R. APP . P. 33.1. Under Rule of Civil Procedure 274, “[a]ny complaint as to a question,

definition, or instruction, on account of any defect, omission, or fault in pleading, is waived unless

specifically included in the objections.” TEX . R. CIV . P. 274. As a general rule, preservation requires

(1) a timely objection “stating the grounds for the ruling that the complaining party sought from the

trial court with sufficient specificity to make the trial court aware of the complaint, unless the

specific grounds were apparent from the context,” and (2) a ruling. See TEX . R. APP. P. 33.1. Stated

differently, the test ultimately asks “whether the party made the trial court aware of the complaint,

                                                   9
timely and plainly, and obtained a ruling.” State Dep’t of Highways & Pub. Transp. v. Payne, 838
S.W.2d 235, 241 (Tex. 1992).

         Importantly, the “purpose of Rule 274 is to afford trial courts an opportunity to correct errors

in the charge by requiring objections both to clearly designate the error and to explain the grounds

for complaint.” Wilgus v. Bond, 730 S.W.2d 670, 672 (Tex. 1987); see Payne, 838 S.W.2d at 243

(Mauzy, J., dissenting) (“Only by proper objection does a litigant afford the trial court sufficient

opportunity to correct defects in the charge.”). We apply these rules to Chad’s objection.

                                               3. Chad’s Objection

         The following dialogue occurred at the formal charge conference:

         Mr. Cagle:3 I’m not sure if this is an objection. I apologize, Your Honor. But the
         matter of in the amended-- defendant’s amended-- first amendment to the original
         response, defendant has requested that there be a qualified privilege relative to the
         letter, and the reason for the qualified privilege is it represents common interests, a
         continuation of a prior judicial proceeding in Maryland and a continuation of trying
         to resolve matters of mutual concern between the parties of the cemetery.

         The Court: All right. Do you have a requested instruction that you’re asking the
         Court to consider and to include in the charge?

         Mr. A. Burbage: I have-- it seems as though it would-- it would require the-- a
         question in the line after-- after you find that the statement inflammatory, then there
         would be a question do you find the statement blah-blah-blah was false at the time
         it was made as it related to--

         The Court: All right. Anything further on that? On that particular issue is there
         anything further?



         3
          The record states that Mr. Cagle, Kirk’s attorney, initially made the objection. The reproduction in Kirk’s brief
on the merits instead attributes the objection to Chad. Indeed, it makes more sense in context that Chad made the initial
objection. W e decline to attach importance to this potential record error because we find either objection insufficient
to preserve error.

                                                            10
         Mr. A. Burbage: No. It was-- it’s been mentioned in the testimony.

         The Court: All right. The objection is overruled. The requested instruction is denied.

         Chad claims that the trial court erred in submitting liability questions on the

potentially privileged statements. Therefore, Chad’s objection needed to communicate to the

trial court that it was improper to submit Questions 5 through 10 (on statements in the

Phillips letters) to the jury. The objection does raise the subject of the qualified privilege.

But, crucially, the objection must apprise the trial court of the error alleged such that the

court has the opportunity to correct the problem. See Wilgus, 730 S.W.2d at 672. When the

trial court asked Chad whether he had a requested instruction, Chad responded only with a

request for a question that appears to address the falsity of the statements themselves. As

Chad has argued, a qualified privilege may still apply even when the statements are false.

See O’Neil, 456 S.W.2d at 898. It is unclear what Chad hoped to accomplish by requesting

an additional question if he wanted the court to withhold Question 5 through 10 from the

jury.4 And it is uncertain even to which questions Chad referred (presumably Questions 5

through 10, but the word “inflammatory,” which Chad uses to describe the placement of his

proposed question, appears nowhere in the charge). Quite simply, Chad has not provided a




         4
           W e cannot safely engage in assumptions about what Chad might have meant. W hether the statements were
false and Chad knew of their falsity— compared with the jury’s actual finding that the statements were not substantially
true— would have relevance to the question of whether Chad acted with actual malice. But the trial court gave the
incorrect common law definition of malice, Chad did not object to the incorrect malice definition, and, as Chad argues,
the burden on actual malice falls to Kirk, not Chad. Such a confusing objection, raised during the crucial charge
conference, could not have apprised the trial judge that Chad objected to the submission of the offending questions.
Chad explained his desire more coherently at a hearing on his request for findings of fact and conclusions of law, but
at that point it was too late.

                                                     11
specific objection indicating the alleged error in the charge and allowing the trial court the

opportunity to correct the error.

       We note that when Chad wanted to object to a specific question at the charge

conference, he did so. Before the objection on qualified privilege at issue here, Chad

objected to Question 10 because it duplicated elements of Questions 7 and 8. The trial court

initially sustained this objection (although it reversed that ruling at the end of the charge

conference). Chad’s objection to qualified privilege, in order to preserve error, needed to

distinctly raise the issue of withdrawing Questions 5 through 10 from the jury. By its

language, it does not do this. And it would make little sense for Chad to raise an objection

to qualified privilege to eliminate Questions 5 through 10 when, only moments before, he

eliminated Question 10 only because it was duplicative of Questions 7 and 8, not because the

Questions 7 and 8 were improper to submit to the jury. With this in mind, we cannot

conclude that Chad’s intent to remove Questions 5 through 10 was “apparent from the

context.” TEX . R. APP . P. 31.1(a)(1)(A). We hold that Chad’s objection was insufficiently

specific and did not preserve his claim of error in the submission of Questions 5 through 10.

       Our procedural rules are technical, but not trivial. We construe such rules liberally

so that the right to appeal is not lost unnecessarily. Arkoma Basin Exploration Co. v. FMF

Assocs. 1990-A, Ltd., 249 S.W.3d 380, 388 (Tex. 2008). But when an objection fails to

explain the nature of the error, we cannot make assumptions. Preservation of error reflects

important prudential considerations recognizing that the judicial process benefits greatly

when trial courts have the opportunity to first consider and rule on error. In re B.L.D., 113
12
S.W.3d at 350 (citing In re C.O.S., 988 S.W.2d 760, 765 (Tex. 1999)). Affording courts this

opportunity conserves judicial resources and promotes fairness by ensuring that a party does

not neglect a complaint at trial and raise it for the first time on appeal. Id. (citing Pirtle v.

Gregory, 629 S.W.2d 919, 920 (Tex. 1982) (per curiam)). Nor may we stray from these rules

because Chad represented himself at trial. See Mansfield State Bank v. Cohn, 573 S.W.2d
181, 184–85 (Tex. 1978).

                                        4. Application

        Chad argues that the court impermissibly combined valid and invalid theories of

liability when the broad-form damages question incorporated privileged statements. Chad

did not make a Casteel-type objection to form; thus, to preserve error, Chad must have raised

some specific objection to the submission of Questions 5 through 10. See In re B.L.D., 113
S.W.3d at 349–50 (holding that a complaint to a jury charge was waived because it was not

specifically included in an objection). He did not. Thus, we hold that Chad’s failure to

object waives his right to complain of the charge on appeal.

                                        III. Damages

        We next consider the jury’s compensatory and exemplary damage awards. The jury

awarded Kirk and the Burbage Funeral Home $3,802,000 in compensatory damages and

$5,800,000 in exemplary damages, but the court of appeals reduced exemplary damages to




                                               13
$750,000.5 After reviewing the record, we hold that no evidence supports the amount of

compensatory damages and, consequently, exemplary damages cannot stand.

                                   A. Compensatory Damages

        Chad argues that the jury’s $3.8 million award lacks evidentiary support and offends

the First Amendment. Specifically, Chad contends that the $3.5 million awarded for future

damages punishes Chad for his speech, rather than fairly compensates Kirk for his injury.

Kirk responds that Texas law presumes damages for defamatory per se statements and ample

evidence supports the jury’s awards. Kirk suggests that trust-based businesses like funeral

homes suffer greatly from the mere insinuation of unseemly acts. Further, Kirk argues that

non-media defendants like Chad fail to present the same First Amendment concerns as media

defendants.

        Our legal-sufficiency review standards are well established. On an issue where the

opposing party bears the burden of proof, we sustain a legal-sufficiency challenge to an

adverse finding if our review of the evidence demonstrates a complete absence of a vital fact,

or if the evidence offered is no more than a scintilla. See Waste Mgmt. of Tex., Inc. v. Tex.

Disposal Sys. Landfill, Ltd., 434 S.W.3d 142, 156 (Tex. 2014). More than a scintilla exists

when the evidence would enable reasonable and fair-minded people to reach different

conclusions. Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 601 (Tex. 2004). We regard

evidence that creates a mere surmise or suspicion of a vital fact as, in legal effect, no


        5
          Chad does not specifically challenge the $2,000 awarded as mental anguish damages. Therefore, we do not
address those damages.

                                                  14
evidence. Id. We consider the evidence in the light most favorable to the judgment,

“crediting favorable evidence if reasonable jurors could, and disregarding contrary evidence

unless reasonable jurors could not.” City of Keller v. Wilson, 168 S.W.3d 802, 807 (Tex.

2005).

         Texas law presumes that defamatory per se statements cause reputational harm and

entitle a plaintiff to general damages such as loss of reputation and mental anguish. Bentley

v. Bunton, 94 S.W.3d 561, 604 (Tex. 2002) (plurality opinion). But this presumption yields

only nominal damages. See Salinas v. Salinas, 365 S.W.3d 318, 320 (Tex. 2012) (per

curiam). Beyond nominal damages, we review presumed damages for evidentiary support.

See Hancock v. Variyam, 400 S.W.3d 59, 66 (Tex. 2013).

         In addition to the legal sufficiency of evidence, we have recognized an imperative

that appellate courts determine whether any evidence supports the amount of jury damages.

See Bentley, 94 S.W.3d at 606. In Bentley, a judge sued for defamation after a call-in talk

show host repeatedly made on-air imputations of corruption. Id. at 566–67. The jury

assessed $7 million in damages for mental anguish and $150,000 in reputation and character

damages. Id. at 605. We recognized that the inherent difficulty in quantifying such

noneconomic damages necessarily allows the jury latitude. Id. Yet this latitude has limits;

latitude does not “give [the jury] carte blanche to do whatever it will, and this is especially

true in defamation actions brought by public officials.” Id. Even in a case outside the realm

of media defendants and public officials, judicial review of jury discretion remains important

to protect free speech. See id. We must ensure that noneconomic damages compensate for

                                              15
actual injuries and are not simply “a disguised disapproval of the defendant.” Id.; see also

Gertz v. Robert Welch, Inc., 418 U.S. 323, 350 (1974) (“[T]he private defamation plaintiff

who establishes liability under a less demanding standard than [knowledge of falsity or

reckless disregard for the truth] may recover only such damages as are sufficient to

compensate him for actual injury.”).

       Before turning to the evidence, we must delimit our review. The jury charge sets the

standard. See Osterberg v. Peca, 12 S.W.3d 31, 55 (Tex. 2000) (“[I]t is the court’s charge,

not some other unidentified law, that measures the sufficiency of the evidence when the

opposing party fails to object to the charge.”). Questions 11 and 12 asked what sum of

money “would fairly and reasonably compensate” for injuries sustained. The trial court

instructed the jury that “[y]ou must make a finding of at least nominal damages for injury to

reputation in the past.” In response, the jury awarded $300,000 to Kirk and the Burbage

Funeral Home. But on future reputation damages, the court instructed the jury to determine

the appropriate compensation for injury “that, in reasonable probability, [Kirk] will sustain

in the future” (and did not require the jury to find at least nominal damages). The jury

awarded a combined $3.5 million in response. We must conduct a meaningful appellate

review of the jury’s determination of an amount that “would fairly and reasonably

compensate” for the loss.

       With these principles in mind, we turn to the evidence. Chad and Kirk vigorously

disagree about the defamation’s effect on the Burbage Funeral Home’s business. The court

of appeals upheld the large compensatory damage award in part because the funeral home

                                             16
“had a market value of at least $3 million and . . . this value would likely be lost because of

Chad’s statements.” ___ S.W.3d at ___. The court stated that Kirk was not required to

substantiate the value with documentary evidence. Id.

       Although we agree that the jury generally has broad latitude in determining damages,

we find no evidence of actual injury in the record. To begin, we cannot credit the purported

value of the funeral home business (leaving aside that this does not reflect actual damage to

reputation). Kirk reluctantly offered a questionable estimate of the funeral home’s value:

       Q.      If you sold the funeral home today, what would the value of that funeral home
               be-- of the business, as an ongoing business?

       A.      I never had any intention nor do I have any interest in selling the funeral
               home, so I never really-- if I had to throw something out there and just-- this
               is just from experience with hearing about other firms, but I don’t-- I don’t
               really know. I’d say a few million dollars.

This estimate is practically and linguistically troubling. Practically speaking, Kirk admits

in the previous sentence that he does not know the value, and the phrase “if I had to throw

something out there” qualifies his response. We require some concrete basis for an estimate.

Cf. Nat. Gas Pipeline Co. of Am. v. Justiss, 397 S.W.3d 150, 159–61 (Tex. 2012)

(concluding that speculative and conclusory testimony, lacking in demonstrable factual

explanation, could not support an award of damages based on diminished market value of

a home in a permanent nuisance claim). And Kirk’s language adds ambiguity. How many

is a few? The court of appeals interprets this as at least $3 million, but this is not clear:

definitions of “few” vary. See, e.g., AMERICAN HERITAGE COLLEGE DICTIONARY 505 (3d.

ed. 2000) (“[b]eing more than one but indefinitely small in number”); RANDOM HOUSE

                                              17
DICTIONARY OF THE ENGLISH LANGUAGE 712 (2d. ed. 1987) (“not many but more than one”);

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 843 (1961) (“not many persons or

things”).

         We recently addressed an analogous situation in Waste Management of Texas, Inc.

v. Texas Disposal Systems Landfill, Ltd., 434 S.W.3d 142 (Tex. 2014). In that case, the key

evidence of injury to Texas Disposal Systems’ reputation was its CEO’s testimony estimating

the value of its reputation at $10 million, and three exhibits purportedly supported that

testimony. Id. at 160. The exhibits estimated lost profits and evidenced a decrease in “base

business.” Id. First, we held that damages such as lost profits “are not the sort of general

damages that necessarily flow from such a defamatory publication.” Id. Then, we stated that

the “evidence must support the amount awarded by the jury; it must not be an ‘indicator’ that

supports the estimates offered by the corporate executive.” Id. Turning to this case, Kirk

provided even less evidence than                 the “indicators” we found insufficient in Waste

Management. Kirk’s ballpark estimate of the Burbage Funeral Home’s value does not equate

to evidence of actual damages for injury to the business’s reputation.6


         6
           Furthermore, the purported evidence on the value of the business blurs the lines between the torts of business
disparagement and business defamation. In Waste Management, we noted “the similarity between the two claims, but
that one difference is that one claim seeks to protect reputation interests and the other seeks to protect economic interests
against pecuniary loss.” 434 S.W .3d at 155 (citing Forbes, Inc. v. Granada Biosciences, Inc., 124 S.W .3d 167, 170
(Tex. 2003)). The publication at issue in that case was defamatory of the owner of the business, and not the landfill-
services business itself. Id. at 150–51 n.35. In other words, defamation injures the reputation of the owner, not the
owner’s business. Id. In a defamation per se claim, general damages are presumed, while special damages are not;
special damages, on the other hand, are an essential element of a business disparagement claim. Id. at 155. W e
distinguish between “general damages (which are non-economic damages such as for loss of reputation or mental
anguish) and special damages (which are economic damages such as for lost income).” Hancock v. Variyam, 400 S.W .3d
59, 65 (Tex. 2013).
          Turning back to this case, Kirk seems to seek damages to the business, rather than damages for loss of the

                                                        18
         The record contains only speculative evidence that the value, if established, “would

likely be lost,” as the court of appeals found. See ___ S.W.3d at ___. Questioned whether

the defamation could destroy the funeral home’s reputation, Kirk said: “[P]otentially. In my

opinion.” Kirk said the value would be “zero” only when questioned on what would happen

if the funeral home was “run out of business.” Keith, Kirk’s brother, testified that, in a small

community, such allegations “can ruin that entire business.” A theoretical possibility,

however, is a far cry from a likely event.

         Similarly speculative evidence supports the actual impact on the funeral home. Kirk

testified that some customers, including customers with previous business at the funeral

home, cancelled pre-paid contracts:

         Q.       Since these allegations have been made, have you had people who have
                  cancelled those?

         A.       Yes, I have.

         Q.       Even as recently as last week?

         A.       Yes, sir.

         Q.       Have you ever asked them why they’re cancelling it?

         A.       Couldn’t bring myself to.




business’s reputation. This fine distinction matters. If Kirk desired damages to protect the economic interests of the
Burbage Funeral Home, a business disparagement claim provides the correct vehicle. See Forbes, 124 S.W .3d at 170.
And, whether under defamation or business disparagement, we require a plaintiff requesting special damages to prove
those damages. See Hancock, 400 S.W .3d at 66. Here, the type of damages Kirk seeks, economic damages, are distinct
from the noneconomic damages that are presumed in a defamation per se case. Kirk did not plead these special damages
and certainly has not proven them. Kirk could have brought business disparagement or defamation claims (or both), but
in any case his proof will not suffice for recovery of special damages.

                                                         19
       Q.      Are you afraid its because of these accusations?

       A.      Yes.

In Hancock v. Variyam, a doctor claimed that the submission of a defamatory letter to an

accrediting body, which later denied the doctor accreditation, provided evidence of reputation

damages. 400 S.W.3d at 70. This Court held that “a jury may not reasonably infer an

ultimate fact from ‘meager circumstantial evidence which could give rise to any number of

inferences, none more probable than another.’” Id. at 70–71 (quoting Hammerly Oaks, Inc.

v. Edwards, 958 S.W.2d 387, 392 (Tex. 1997)). Similarly, the jury cannot reasonably infer

that defamation caused the cancellations when the cancellations could have occurred for any

number of reasons. Indeed, Kirk admitted that he did not ask why the customers cancelled,

only that he was “afraid” it was because of accusations.

       Some evidence does suggest community awareness of and discussion of Chad’s

statements. And Chad, in earlier menacing letters, suggested that the statements would have

“significant repercussions.” But in terms of actual impact of the defamation—the basis for

which the damage award compensates—Kirk offered only vague testimony:

       Q.      How would you say that these accusations have affected your reputation in
               the community? Do you still have one?

       A.      I’d like to think that I do. I’d like to think that there’s those people that know
               me and-- that truly know me and that they’re going to give it credence. Sure,
               they’re going to listen up, because they’d be stupid not to, but I’d like to
               believe that-- you know, that it-- that it doesn’t affect everybody. I’d like to
               believe that.

       Q.      But you don’t know.


                                                  20
       A.      No, I don’t know.

Kirk’s mother, Virginia, when asked about the impact on the Burbage family name, said “I’m sure

it could hurt some, but I think most people would not believe it.” Further, Kirk’s testimony

undermines the scope of the impact on him, personally:

       Q.      You don’t advertise with your photo anywhere or your name anywhere?

       A.      No, sir.

       Q.      Have there been any newspaper articles about you in conjunction with the
               funeral home or community service?

       A.      Not that I can recall anyway.

       Q.      Are you the only funeral director there at the Burbage Funeral Home?

       A.      No. There are three others.

       Q.      Are you-- are you-- Anna Burbage was the face of the Burbage Funeral
               Home; is that right?

       A.      In her lifetime.

       Q.      Are you considered the face of the Burbage Funeral Home?

       A.      I don’t know if I would be considered the face because I don’t meet with a lot
               of the families any more unless it’s a family that I know. That’s what I have
               the other directors to do. I’m a lot more behind the scenes.

       The court of appeals distinguished Bentley as a public-official case. ___ S.W.3d at ___.

While the concern for baseless jury awards has stronger resonance in public-official cases, such

concerns are not absent here. The evidence does not show actual loss of reputation, that anyone

believed the defamation, that the Burbage Funeral Home suffered an actual loss, or even the funeral



                                                21
home’s actual value. On the record here, we hold that no evidence supports the jury’s award of $3.8

million in actual damages. We reverse the judgment of the court of appeals in part.

                                           B. Exemplary Damages

         A party may not recover exemplary damages unless the plaintiff establishes actual damages.

Hancock, 400 S.W.3d at 71. Because we hold that no evidence supports the jury’s award of actual

damages, exemplary damages are not available. See id.

                                          IV. Prohibitive Injunction

         As part of its final judgment, the trial court permanently enjoined Chad from “publishing,

disseminating or causing to be published or disseminated, . . . to third-parties by any means, . . . any

statement or representation that states, implies or suggests in whole or part” any of four pages of

forbidden topics. The injunction tracks the language of the ten defamatory statements, and for many

statements the injunction lists numerous ways Chad may run afoul of the court’s order. For instance,

Chad may not assert that he or any third party suffered from any of Kirk’s selfish, greedy, or

unlawful actions. This extraordinarily broad prohibition on future speech need not detain us long.

Prohibitive injunctions of future speech that is the same or similar to speech that has been

adjudicated to be defamatory operate as impermissible prior restraints on free speech.7 Kinney v.

Barnes, ___ S.W.3d ___, ___ (Tex. 2014). Under Kinney, the trial court’s prohibitive injunction

cannot stand. Therefore, we affirm that part of the court of appeals’ judgment.


         7
           A mandatory injunction requiring the removal or deletion of posted speech that has been adjudicated
defamatory is not a prior restraint on speech. Kinney v. Barnes, ___ S.W .3d ___, ___ (Tex. 2014). But here the
injunction did not require Chad to remove or delete any previously-made defamatory statements. Although Chad
published several defamatory statements to his website and on posters, the website was only operative for approximately
four months and the posters had been removed by trial.

                                                          22
                                          V. Conclusion

       Chad failed to preserve for appeal his complaint of the jury charge; thus, we do not reach

whether a qualified privilege protected any of Chad’s statements. We therefore affirm in part the

court of appeals’ judgment. We do, however, hold that no evidence supports the jury’s award of

compensatory damages, and that exemplary damages cannot stand. We reverse that part of the court

of appeals’ judgment and render judgment that Kirk and the Burbage Funeral Home take nothing as

compensatory and exemplary damages on their defamation claims. See MBM Fin. Corp. v.

Woodlands Operating Co., L.P., 292 S.W.3d 660, 666 (Tex. 2009) (recognizing that “where the

record shows as a matter of law that the plaintiff is entitled only to nominal damages, the appellate

court will not reverse merely to enable him to recover such damages” and instead rendering a take-

nothing judgment). However, we do not reach mental anguish damages because Chad made no

challenge in this Court. Finally, we hold that the prohibitive injunction impermissibly restrains

speech; therefore, we affirm that part of the court of appeals’ judgment.




                                              ___________________________________
                                              Paul W. Green
                                              Justice


OPINION DELIVERED: August 29, 2014




                                                 23